Citation Nr: 1037080	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO denied the benefits sought 
on appeal.  The appellant, who served on active duty from May 
1952 to February 1954, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for appellate 
review.  

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in April 2010. See 
April 2010 BVA hearing transcript.  

After reviewing all evidence of record, the Board finds that 
additional development is necessary in regards to the appellant's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As such, these issues are REMANDED
to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  VA will notify the appellant that further action 
is required on his part.


REMAND

In this appeal, the appellant seeks service connection bilateral 
hearing loss and tinnitus on the basis that (1) he was exposed to 
acoustic trauma in service, (2) that he began experiencing 
hearing problems soon after his separation from service; and (3) 
that he has experienced hearing problems and tinnitus which have 
progressively worsened since his separation from service. April 
2010 BVA hearing transcript.  Therefore, he contends that his 
presently diagnosed bilateral hearing loss and tinnitus are 
likely related to service. Id.  
  
The available evidence in this case reveals that the appellant 
was assigned to Battery B of the 1st Artillery Observation 
Battalion during his period of service. See DD-Form 214; April 
2010 BVA hearing transcript, p. 4.  Unfortunately, the 
appellant's claims file does not contain any service treatment or 
personnel records other than his service separation discharge 
medical examination; and these records have been presumed 
destroyed. See March 2006 letter from the RO to the appellant; 
Statement of the Case, p. 1.  Primarily based upon the 
appellant's military occupation specialty and an April 2006 VA 
examination report in which a VA audiologist opined that the 
appellant's hearing problems appeared to be possible Meniere's 
disease symptomatology unrelated to service, the RO found that 
the preponderance of the evidence was against the finding that 
the appellant's claims. May 2006 rating decision on appeal.   

When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The United States 
Court of Appeals for Veterans Claims has held that in cases where 
a veteran's service medical records are unavailable, through no 
fault of the veteran, there is a "heightened duty" to assist 
the veteran in the development of the case. See generally 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 
1 Vet. App.  365 (1991).  In addition, the United States Court of 
Appeals for the Federal Circuit (the "Federal Circuit Court") 
has held that lay evidence is one type of evidence that must be 
considered when evaluating a veteran's service connection claim; 
and competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")). 

In this case, the appellant testified that he was exposed to very 
loud noise during his period of service. April 2010 BVA hearing 
transcript.  Since the appellant is competent to report he 
subjectively had hearing problems during soon after his 
separation from service, and his statements and testimony appear 
to be credible, the Board finds (as the RO implicitly has) that 
doubt has been raised as to the possibility that the appellant's 
current hearing disorders may be related to the appellant's 
period of service. See April 2006 VA examination report.  
However, while the RO afforded the appellant a VA audiological 
examination to address the medical questions of whether the 
appellant's post-service hearing loss and/or tinnitus is related 
to the appellant's period of service, the Board observes that the 
April 2006 VA examiner who evaluated the appellant appears not to 
have had access to the appellant's post-service private medical 
records that are contained in the claims file. Id., pgs. 1, 2.  
Notably, these records reference the appellant's complaints of 
artillery noise exposure during service; as well as a private 
medical doctor's opinion that that appellant had symptoms 
suggestive of Eustachian tube dysfunction of the right ear and/or 
nerve damage hearing loss related to artillery round explosions. 
See private medical records dated from March 2002 to February 
2006.  While the RO attempted to obtain a second medical opinion 
in May 2009 that took into consideration the appellant's 
statements and contentions (see May 2009 deferred rating 
decision), the Board finds a May 2009 note in the claims file in 
which a VA medical doctor apparently concurred "with the opinion 
of the [VA] audiologist" is an insufficient response to the RO's 
request.  In this regard, the Board observes that the May 2009 VA 
medical doctor failed to discuss the various potential diagnoses 
set forth in the appellant's post-service medical records; nor 
addressed the February 2006 private doctor's statement that he 
believed noise from artillery round explosions during the 
appellant's period of service was responsible for nerve damage 
the appellant experienced post-service. February 2006 private 
medical records.  Additionally, the doctor provided no rationale 
in support of his statement. See May 2009 report of contact.  In 
light of the foregoing, the Board concludes that an addendum VA 
medical opinion should be obtained that addresses the medical 
issues in this case.  

However, prior to obtaining any VA medical opinion in this case, 
the Board finds that the RO should attempt once more to obtain 
alternative evidence to assist the appellant in substantiating 
his claims.  In this regard, the Board observes that the claims 
file reveals that while the RO attempted to locate the 
appellant's service records via the National Personnel Records 
Center and notified the appellant of its inability to obtain such 
records (see March 2006 letter from the RO to the appellant; 
Statement of the Case, p. 1), the RO failed to inform the 
appellant of alternative types of evidence that could be 
submitted in support of his claims (such as buddy statements or 
other lay statements).  Additionally, the claims file does not 
contain any specific memorandum or document detailing the RO's 
efforts to procure the appellant's service records or indicates 
that further efforts to obtain these records would be futile. See 
38 C.F.R § 3.159(e).  In light of the fact that this case must be 
remanded for an addendum medical opinion, the RO has the 
opportunity to document the avenues taken to obtain the 
appellant's service records and the ultimate outcome of such 
attempts, as required by 38 C.F.R § 3.159(e).  

Accordingly, the case is REMANDED for the following actions:

1.	After reviewing this remand decision in 
full, the RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's service connection 
claims, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

2.	The RO should pursue all reasonable 
avenues of development in an attempt to 
obtain the appellant's service records 
in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  In doing so, the RO 
should document all avenues taken to 
obtain the appellant's records and the 
ultimate outcome of such attempts.  If 
the RO's attempts to obtain the 
appellant's service records are 
unsuccessful, the RO should notify the 
appellant of VA's inability to obtain 
his records in accordance with 38 C.F.R 
§ 3.159(e).  

3.	The RO should contact the appellant and 
request the names, addresses and 
authorizations for any medical 
provider, employer or any other person 
whom the appellant believes may be able 
to corroborate and/or may have 
documented the appellant's complaints 
of hearing problems and/or tinnitus 
during or soon after his separation 
from service, even if this 
documentation occurred in the context 
of the appellant receiving treatment 
for an unrelated medical matter.  After 
obtaining the authorization(s), the RO 
should attempt to associate any 
identified medical records with the 
claims file.  The appellant should also 
be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.  Any lay 
statements or buddy statements 
submitted by the appellant should be 
added to the claims file.  

4.	The RO should afford the appellant a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether 
he currently has sufficient hearing 
loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards 
and whether the appellant has a current 
diagnosis of tinnitus.  If he does, 
then the examiner is requested to 
review the records contained in the 
claims file and provide an opinion as 
to the cause of the appellant's post-
service hearing loss and tinnitus; and 
an opinion as to whether it is at least 
as likely as not that the appellant's 
current hearing loss and/or tinnitus 
are etiologically related to the 
appellant's military service.  In doing 
so, the examiner should assume for 
purposes of the discussion and opinion 
that the appellant was exposed to 
acoustic trauma in service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should discuss the rationale 
for all opinions expressed.  

5.	After completing the foregoing 
directives and considering all of the 
evidence of record, the RO should 
review the merits the appellant's 
remanded claims.  In doing so, the RO 
should please note that this appeal 
has been advanced on the Board's 
docket pursuant to 38 C.F.R. 
§ 20.900(c).  As such, expedited 
handling of this appeal is 
requested.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


